DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 7 thru 13 and 16 thru 22 have been examined.  Claims 3 thru 6, 14 and 15 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 Response to Amendment
The amendments to Figures 2 and 3, and to the specification overcome the drawing objections from the previous office action (2/18/2022).  The drawing objections are withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (2/18/2022).  The specification objections are withdrawn.
The amendments to claim 16 cause 35 U.S.C. 112(f) to no longer be invoked as recited in the previous office action (2/18/2022).  There are no current interpretations under 35 U.S.C. 112(f) in the claims.
The amendments to claims 16 and 20 overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/18/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 6/20/2022 regarding claims 1, 2, 8 thru 13 and 16 thru 22 have been fully considered but they are not persuasive. 
The first argument is directed to the claimed receive a selection by an operator of a first stored elementary behavior and receive a selection by the operator of a second stored elementary behavior (claim 1).  The applicant argues that the primary reference of Osagawa does not teach the user selecting the first and second elementary behaviors (argument page 11).  The examiner respectfully disagrees.  
The applicant points to P[0102] thru P[0105] of Osagawa that shows an operator inputs a location for the switch back point (argument pages 11 and 12), and argues that this is not the claimed first elementary behavior.  The examiner interprets the selection of the switch back point as the initiation of movement to a particular location.  In Figure 4 of Osagawa, there is an Entry Point 11 and two switch back points 13, 13’ for loading at the site.  The operator would select the switch back point and loading site that is available for loading when the vehicle 20 enters.  Depending on the switch back point selected, the motion of the vehicle would follow either driving path 10 or 10’.  The selection of the switch back point causes the vehicle to move along the driving path, and this equates to the claimed selection of the first elementary behavior (to drive along the proper driving path to the selected switch back point).  

    PNG
    media_image1.png
    479
    697
    media_image1.png
    Greyscale

(Osagawa Figure 4)
Then, regarding the claimed selecting the second elementary behavior, the operator of the loader instructs the vehicle 20 to move to the loading point(s) 12, 12’ (P[0112] and Figure 4).  The movement from the switch back point to the loading point equates to the claimed second elementary behavior.  If there is no waiting for the available loading, then the driving path from entry to switch back to loading would be combined into one movement (driving path 10’, switch back point 13’ and loading point 12’ are all empty/available).  This would create the claimed assembled together first and second elementary behaviors.  Based on the above response to the argument and the below rejection of claim 1, the prior art rejection of claim 1 is maintained.
Regarding claim 2, the applicant argues that Osagawa do not teach the claimed predetermined maneuvers comprise a trajectory recorded during previous manual operation (page 14).  The examiner respectfully disagrees.  Osagawa discusses the state of the prior art and improvements made by its embodiments over the prior art, such as the setting maneuvers from previous operations (for Japanese Patent Application Laid-Open No. H08-263138) (Osagawa P[0017]).  Osagawa teaches that this limitation is not novel, and therefore the limitation is not patentable.  Osagawa teach that such a limitation is common and well known, and to combine with Japanese Patent Application Laid-Open No. H08-263138 would be to improve the operation efficiency.  A person of ordinary skill in the art would understand that a common and well known feature, from a 1996 prior art document used for generating a unmanned truck travel course, is not novel, not patentable and does not advance the state of the art.  Based on the response and the below rejection, the rejection of claim 2 is maintained.
Regarding claim 8, the applicant argues that Osagawa do not suggest the claimed maneuvers are classified based on a type of load or wetness of the load (pages 13 and 14).  The examiner respectfully disagrees.  Osagawa teaches that different loading sites are used for a new excavation site (as opposed to an old excavation site) to designate a new loading point 12 and the loading depends on the state of the earth and sand P[0081].  The different sites and different states would dictate different loading sites and different switch back points.  For example, a truck designated to pick up sand would be directed to one loading site, while another truck scheduled to pick up rocks would be sent to a different loading site.  These would be different maneuvers based on the type of load the vehicle is supposed to haul.  Based on the response and the below rejection, the rejection of claim 8 is maintained.
The rejections of the remaining dependent claims are maintained.
In regards to amended independent claim 20 (combined limitations of previous claims 1, 18, 19 and 20), the applicant first argues the points of claim 1 (page 12).  The examiner’s response to this is the same as response to the arguments concerning claim 1 (see above).  The second argument is directed to the claimed sensing behavior, and argues that Osagawa relates to a prescribed signal sent by the loader and not the vehicle (page 12 and 13).  The examiner agrees, and this is why the examiner cited the secondary reference of Kean to teach the claimed sensing behavior.  Kean was not addressed in the applicant’s argument regarding claim 20.  Even assuming arguendo that Kean was addressed, then the vehicle’s behavior would be to remain in the loading location until an indication of the loading is complete (truck sensed to be full by the sensors of Kean).  The sensing of Kean would prevent the truck from leaving prematurely and would be held in place until the sensed loading reaches a certain level.  This delay would be applied to the maneuvers of Osagawa as a delay or hold for the required sensor readings.  The third argument is directed to the claimed logic behavior of the second behavior.  The examiner would apply the same reasoning to the load completion of Osagawa (without the need of the sensors of Kean).  The vehicle movement would be on hold until the completion signal is received, and then the prescribed movement of the vehicle would take place.  Based on the above responses to the arguments and the below rejection of claim 20, the prior art rejection of claim 20 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 thru 13, 16, and 18 thru 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al Patent Application Publication Number 2013/0325208 A1 in view of Kean et al Patent Application Publication Number 2019/0302794 A1.
Regarding claim 1 Osagawa et al teach the claimed system, a driving system of an unmanned vehicle (title and Figure 5), comprising:
the claimed autonomous truck with a drive by wire kit, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” P[0075], and “The control device 24 is a controller for performing engine output control, steering angle control of front wheels, braking amount control of brakes, and the like, of the unmanned vehicles 20, 20', and comprised of a numerical data processor such as CPU and memories such as ROM and RAM.” P[0077];
the claimed sensors to detect features in an environment surrounding the autonomous truck or loaders, “The input device 43 of the supervising device 40 is used to input known "terrain information" on the loading site 1 required for generating the driving paths 10, 10' such as a boundary line 1A of the loading site 1 where the unmanned vehicles 20, 20' are to travel, the position of the entry point 11 and the directions of the unmanned vehicles 20, 20' at the entry point 11. The terrain information consists of data of space coordinate values, and it was obtained by a work of previously causing to travel a measurement vehicle having various measuring equipment such as a distance sensor in the working site to obtain the terrain information.” P[0098];
the claimed database storing a plurality of elementary behaviors for various phases of loading the autonomous truck by the loaders, “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” (P[010] and Figures 6A thru 6C), “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107], “The communication device 21 of the unmanned vehicle 20 receives the information on the driving path 10 transmitted from the supervising device 40. The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25. The processing device 22 of the unmanned vehicle 20 generates a control instruction for driving and steering its own unmanned vehicle 20 on the basis of the information on the driving path 10.” P[0110], “the control device 24 controls the driving and steering of its own unmanned vehicle 20, and the unmanned vehicle 20 performs acceleration and deceleration driving, changing of forward and reverse driving, stopping at predetermined positions, and swivel steering driving, along the driving path 10 (step 304; FIG. 4)” P[0110],
the claimed stored elementary behaviors include a plurality of predetermined maneuvers for the autonomous truck, the driving path 10 has three portions that are different maneuvers for the vehicle 20 (Figure 2), and “The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25.” P[0110], the claimed plurality of sensing behaviors, “The information on the current loading point direction V12 is stored in the memory device 34 of the loader 30.” (P[0094] and Figure 4), “The information on the current position Q of the loader 30 stored in the memory device 34” P[0095], terrain information is stored in the memory device 34 P[0122], and “The value of the preset inclination angle α is stored previously in the memory device 34 of the loader 30.” P[0153], and the claimed plurality of logic behaviors, the flowchart of Figure 9 has step 503 asks “Is switch-back point finely adjusted?”, step 504 “Switch-back point appropriate?”, and step 507 “Is next loading point set up?” (Figure 9), each of these are interpreted as the claimed logic behaviors; and
	the claimed controller operatively coupled to the drive by wire kit, the data and the sensors, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], the supervising device is in communication with the vehicle 20 and the loader 30 (Figure 5), and therefore operatively coupled to all of the elements of Figure 5,
	the claimed controller is operable to execute stored instructions, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], and “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” P[0101], to:
the claimed receive a selection by an operator of a first of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], “The operator of the loader 30 operates manually the input device 33 to instruct an initial position P13 of the switch-back point 13, and initializes the position P13 of the switch-back point 13.” (P[0102] and Figure 4), and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107];
the claimed receive a selection by the operator of a second stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior, and “When an instruction to set the initial position P12 of the loading point 12 is made by the loader 30 (step 201), the initial position P12 of the loading point 12 is determined.” (P[0106] and Figure 4);
the claimed assemble together the first and second selected elementary behaviors to form an operation script for loading the autonomous truck by the loaders, “The driving path 10 is a path along which the unmanned vehicle 20 travels and which extends from the entry point 11 to the loading point 12 by way of the switch-back 13 located in the vicinity of the loading point 12. In the driving path 10, a driving path from the switch-back point 13 to the loading point 12 is called "final approach 10a", and a driving path from the entry point 11 to the switch-back point 13 is called "first half 10b of the driving path".” (P[0067] and Figure 4), and “As a result, the unmanned vehicle 20 enters the loading site 1 from the entry point 11, travels toward the switch-back point 13, performs a switch-back at the switch-back point 13, and stops at a point which is the loading point 12. The operator of the loader 30 performs such as operating a lever in the cab to operate a working machine 30a, and earth and sand (cargo) are loaded by the working machine (bucket) 30a of the loader 30 onto the load-carrying platform of the unmanned vehicle 20. After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069]; and
the claimed control the autonomous truck to perform the operation script for loading via the drive by wire, “The travelling direction of the unmanned vehicle 20 changes from forward travel direction to reverse travel direction before and after the switch-back point 13. The unmanned vehicle 20 performs reverse travel toward the loading point 12 and enters there.” P[0071], “The loading site 1, which is one of the areas, is a place where an operation of loading earth and sand onto an unmanned vehicle 20 is performed. In the loading site 1, an excavation operation and an operation of loading earth and sand onto the unmanned vehicle 20 by a loader 30 such as a wheel loader, a backhoe, a shovel and an excavator are performed.” P[0065], and “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1. The driving path 10 is comprised of a variety of information for driving the unmanned vehicle 20. The driving path 10 has, as main information, route coordinate data showing a position of the unmanned vehicle 20 traveling along the path. The route coordinate data is a set of sequences of points. And, the driving path 10 also includes stop position coordinate data showing a stop position of the unmanned vehicle 20 at a particular position on a path correlated with the route coordinate data and speed limit value data on a path correlated with the route coordinate data. The unmanned vehicle 20 reads successively the route coordinate data, the stop position coordinate data, and speed limit value data from a memory device 34 while driving to perform engine outputting, braking and steering according to respective data, and performs driving, stopping and swiveling. The loading point 12 becomes a target point where the unmanned vehicle 20 performs a loading operation.” P[0066].
	Osagawa et al do not explicitly teach the claimed unmanned vehicle is an autonomous truck, but also do not recite that it is a remotely controlled vehicle either.  The system of Osagawa et al would be operational with either an autonomous vehicle or a remotely controlled vehicle.  Kean et al teach, control the vehicle may be fully automatic P[0051], and the vehicle may be a dump truck 110-1 (P[0016] and Figure 1).  An autonomous vehicle is common and well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the automatic dump truck of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 2 Osagawa et al teach the claimed predetermined maneuver comprises a trajectory recorded during previous manual operation of the autonomous truck, “a predetermined drive pattern in a loading site is previously set and, when the position of a loading point moves, the position of a new loading point is determined by measuring or computing, and a driving path leading to the new loading point via a switch-back point is generated according to a previously set drive pattern” P[0017], this limitations is from the cited prior art document Japanese Patent Application Laid-Open No. H08-263138.  This teaches that the limitation is common and well-known, and additionally that the state of the art has advanced beyond this (based on the Osagawa et al disclosure).  According to Japanese Patent Application Laid-Open No. H08-263138, the use of a predetermined drive pattern in a loading site is previously set would be to improve the operation efficiency.
Regarding claim 8 Osagawa et al teach the claimed stored elementary maneuvers are classified based on type of load or wetness of the load, the type of load would be used by the supervising device 40 to set the paths for the vehicle 20 and the loader 30, different maneuvers are set for different cargos, such as sand and earth P[0081] and shelved cargo P[0160]. 
Regarding claim 9 Osagawa et al teach the claimed sensors are mounted on the autonomous truck, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” (P[0075] and Figure 5), and “The position measuring device 23 mounted in each of the unmanned vehicles 20, 20' measures its vehicle position. As means for position measurement, for example, a tire revolution number sensor and a gyroscope provided in the unmanned vehicles 20, 20' are used. The position of the vehicle is measured based on the output signal of the tire revolution number sensor and the output signal of the gyroscope. Alternatively, the position of the vehicle may be measured by receiving signals transmitted from a GPS satellite by a GPS antenna, and then detecting by a GPS sensor.” P[0077].
Regarding claim 10 Osagawa et al do not explicitly teach the claimed sensors comprise one of: LADAR, stereo pair, cameras, RF beacons, DGPS, acoustic sensor, RADAR or any combination, but do teach a GPS sensor P[0077].  Kean et al teach, “Position detection system 202 can be one or more of a global positioning system (GPS) receiver, a LORAN system, a dead reckoning system, a cellular triangulation system, or other positioning system. In one example, position detection system 202 is configured to associate signals obtained by sensors 262 with a geospatial location, such as a location within a worksite.” P[0024], “measuring system 204 can receive signals from sensors 262 which include optical sensors, ultrasonic sensors, scales, etc. to determine a measure of a load of material” P[0028], “the sensor is a visual or optical sensor that detects an image indicative of a boundary of the target zone” P[0030], and “a proximity sensor such as lidar, radar or other proximity sensors include receiving sensor signals and identifying the target zone based on those signals” P[0048].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the GPS, radar and optical sensors of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 11 Osagawa et al do not explicitly teach the claimed receive from sensors a signal indicating detection of an obstacle, the claimed determine variations to the operation script to avoids collision with the obstacle, the claimed variation includes trajectory deviation, velocity change or stoppage of the autonomous truck, and the claimed control the autonomous truck to perform the variations in the operation script.  Osagawa et al do teach, “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30.” P[0107], and “The new driving path 10' is created as a path leading from the entry point 11 to the next loading point 12' via the new switch-back point 13' on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30.” P[0114].  The new driving path that avoids obstacles equates to the claimed variation to the operation script that includes trajectory deviation, and the vehicle is controlled along the new path (claimed control).  Osagawa et al lacks the claimed sensors to provide the obstacle information.
Kean et al teach,
 the claimed receive from sensors a signal indicating detection of an obstacle, “Obstruction identification logic 219 receives signals from sensors 262 to identify any objects that may hinder the progression of load 108 to the target zone 110 in any way. Some examples of objects include other work machines, certain types of terrain, equipment at a worksite, etc. Obstructions may also be a part of target zone 110.” (P[0031] and Figure 2), and “an obstruction sensor configured to sense a location and boundary of objects proximate the travel path and generate an obstruction signal indicative of the sensed location and boundary of the objects” P[0101];
the claimed determine variations to the operation script to avoids collision with the obstacle, “Command path logic 220 then generates a path that machine 102 can travel along, from the initial location to the target location and avoid any obstruction locations. Command path logic 220 sends the path to prediction logic 218 which determines the likely limits of safe accelerations and decelerations that work machine 102 and its components can experience during path navigation without encountering a hazard.” P[0037], and “receive the obstruction signal and generate the motion signal indicative of a travel path modification that the mobile machine is to follow as it travels to avoid contact with the objects sensed by the obstruction sensor” P[0102],
the claimed variation includes trajectory deviation, velocity change or stoppage of the autonomous truck, “generate the motion signal indicative of a travel path modification that the mobile machine is to follow” (claimed trajectory deviation); and
the claimed control the autonomous truck to perform the variations in the operation script, “the control system is configured to control the load carrying actuator based on the travel path modification indicated by the motion signal to avoid contact with the objects” P[0104], and “the control system is configured to synchronize control of multiple different controllable subsystems based on the motion signal to avoid the hazard condition” P[0105]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the sensors and control to avoid obstacles of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 12 Osagawa et al teach the claimed system of claim 1.  Osagawa et al do not teach the claimed autonomous truck comprises weight measuring sensors; the claimed controller is operatively coupled to the weight measuring sensors; the claimed controller determines a current weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors; and the claimed controller sends a signal to the loaders indicating the current weight loaded onto the autonomous truck.  The weight sensors would be used by the system of Osagawa et al to monitor the capabilities of the vehicles 20 and schedule when the loading of the vehicles.
Kean et al teach,
the claimed autonomous truck comprises weight measuring sensors, “load carrying mechanism 106 is a bin selectively moveable between a loading position and a tipping position through an extension of lift cylinders on the articulated dump truck, and sensors 262 include weight sensors which can include strain gauges, or other sensors that sense the weight of the material in the bin. Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” (P[0026] and Figure 2), the sensors 262 are on the target zone 110 (Figure 2) and the dump truck 110 equates to the target zone (Figure 1);
the claimed controller is operatively coupled to the weight measuring sensors, “Control system 224 can generate control signals for controlling a variety of different controllable subsystems 225 based on sensor signals generated by sensors 262” P[0022];
the claimed controller determines a current weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors, “Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” P[0026]; and
the claimed controller sends a signal to the loaders indicating the current weight loaded onto the autonomous truck, “Receiving of load information may be automatic 334, manual 336 or can be received in other ways as indicated by block 338. Automatic load information may be detected by a variety of different sensors.” P[0046].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the weight sensing of the load of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 13 Osagawa et al teach the claimed system of claim 1.  Osagawa et al do not teach the claimed autonomous truck comprises weight measuring sensors; the claimed controller is operatively coupled to the weight measuring sensors; the claimed controller determines a current distribution of weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors; and the claimed controller sends a signal to the loaders indicating the current distribution of the loaded weight onto the autonomous truck.  The weight sensors would be used by the system of Osagawa et al to monitor the capabilities of the vehicles 20 and schedule when the loading of the vehicles.
Kean et al teach,
the claimed autonomous truck comprises weight measuring sensors, “load carrying mechanism 106 is a bin selectively moveable between a loading position and a tipping position through an extension of lift cylinders on the articulated dump truck, and sensors 262 include weight sensors which can include strain gauges, or other sensors that sense the weight of the material in the bin. Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” (P[0026] and Figure 2), the sensors 262 are on the target zone 110 (Figure 2) and the dump truck 110 equates to the target zone (Figure 1);
the claimed controller is operatively coupled to the weight measuring sensors, “Control system 224 can generate control signals for controlling a variety of different controllable subsystems 225 based on sensor signals generated by sensors 262” P[0022];
the claimed controller determines a current distribution of weight loaded onto the autonomous truck by loaders based on signals from the weight measuring sensors, “Upon receiving material in load carrying mechanism 106, measuring system 204 can determine a measure of the material, which can include a weight, using signals provided from sensors 262, e.g. strain gauges.” P[0026], “a visual sensor may be able to detect hold quality, load distribution, load type, size” P[0046] and “load information include load type 320, load mass 322, load distribution 324, load size 326, load location 328, hold quality 330” P[0047]; and
the claimed controller sends a signal to the loaders indicating the current distribution of the loaded weight onto the autonomous truck, “Receiving of load information may be automatic 334, manual 336 or can be received in other ways as indicated by block 338. Automatic load information may be detected by a variety of different sensors.” P[0046].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the weight sensing of the load of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 16 Osagawa et al teach the claimed predetermined maneuvers comprise a trajectory between two locations previously determined, “a predetermined drive pattern in a loading site is previously set and, when the position of a loading point moves, the position of a new loading point is determined by measuring or computing, and a driving path leading to the new loading point via a switch-back point is generated according to a previously set drive pattern” P[0017], this limitations is from the cited prior art document Japanese Patent Application Laid-Open No. H08-263138.  This teaches that the limitation is common and well-known, and additionally that the state of the art has advanced beyond this (based on the Osagawa et al disclosure).
Regarding claim 18 Osagawa et al teach the claimed first elementary behavior comprises a sensing behavior that causes the controller to determine a status of the loading of the autonomous truck based on signals from the sensors, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20.” P[0069], the prescribed signal would be initiated by the indication from a sensor.  Osagawa et al do not explicitly teach the prescribed signal comes from a sensor, but a person of ordinary skill in the art would assume that indication of a complete loading would come from a sensor.  Kean et al teach, “Automatic load information may be detected by a variety of different sensors. As examples, a visual sensor may be able to detect hold quality, load distribution, load type, size, etc. A hydraulic pressure sensor may be able to detect a mass of a carried load.” P[0046], the detected hold quality, load distribution, load type, and size would be applied to Osagawa et al to indicated the completion of loading.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the detected hold quality, load distribution, load type, and size of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).
Regarding claim 19 Osagawa et al teach the claimed the second elementary behavior comprises a logic behavior that causes the controller to maintain a state of the autonomous truck until the controller determines that the loading is complete, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069], the claimed logic behavior is the unmanned vehicle 20 waiting to travel to the exit only when the completion signal is received from the loader 30.
Regarding claim 20 Osagawa et al teach the claimed system, a driving system of an unmanned vehicle (title and Figure 5), comprising:
the claimed autonomous truck with a drive by wire kit, “the unmanned vehicles 20 and 20' are respectively provided with a communication device 21, a processing device 22, a position measuring device 23, a control device 24 and a memory device 25” P[0075], and “The control device 24 is a controller for performing engine output control, steering angle control of front wheels, braking amount control of brakes, and the like, of the unmanned vehicles 20, 20', and comprised of a numerical data processor such as CPU and memories such as ROM and RAM.” P[0077];
the claimed sensors to detect features in an environment surrounding the autonomous truck or loaders, “The input device 43 of the supervising device 40 is used to input known "terrain information" on the loading site 1 required for generating the driving paths 10, 10' such as a boundary line 1A of the loading site 1 where the unmanned vehicles 20, 20' are to travel, the position of the entry point 11 and the directions of the unmanned vehicles 20, 20' at the entry point 11. The terrain information consists of data of space coordinate values, and it was obtained by a work of previously causing to travel a measurement vehicle having various measuring equipment such as a distance sensor in the working site to obtain the terrain information.” P[0098];
the claimed database storing a plurality of elementary behaviors for various phases of loading the autonomous truck by the loaders, “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” (P[010] and Figures 6A thru 6C), “The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107], “The communication device 21 of the unmanned vehicle 20 receives the information on the driving path 10 transmitted from the supervising device 40. The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25. The processing device 22 of the unmanned vehicle 20 generates a control instruction for driving and steering its own unmanned vehicle 20 on the basis of the information on the driving path 10.” P[0110], “the control device 24 controls the driving and steering of its own unmanned vehicle 20, and the unmanned vehicle 20 performs acceleration and deceleration driving, changing of forward and reverse driving, stopping at predetermined positions, and swivel steering driving, along the driving path 10 (step 304; FIG. 4)” P[0110],
the claimed stored elementary behaviors include a plurality of predetermined maneuvers for the autonomous truck, the driving path 10 has three portions that are different maneuvers for the vehicle 20 (Figure 2), and “The information on the driving path 10 transmitted from the supervising device 40 is stored in the memory device 25.” P[0110], the claimed plurality of sensing behaviors, “The information on the current loading point direction V12 is stored in the memory device 34 of the loader 30.” (P[0094] and Figure 4), “The information on the current position Q of the loader 30 stored in the memory device 34” P[0095], terrain information is stored in the memory device 34 P[0122], and “The value of the preset inclination angle α is stored previously in the memory device 34 of the loader 30.” P[0153], and the claimed plurality of logic behaviors, the flowchart of Figure 9 has step 503 asks “Is switch-back point finely adjusted?”, step 504 “Switch-back point appropriate?”, and step 507 “Is next loading point set up?” (Figure 9), each of these are interpreted as the claimed logic behaviors; and
	the claimed controller operatively coupled to the drive by wire kit, the data and the sensors, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], the supervising device is in communication with the vehicle 20 and the loader 30 (Figure 5), and therefore operatively coupled to all of the elements of Figure 5,
	the claimed controller is operable to execute stored instructions, “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], and “FIG. 6A shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. And, FIG. 6B shows a flow executed by the loader 30 and the supervising device 40 and constituting a part of this embodiment. FIG. 6C shows a flow executed by the unmanned vehicle 20 and the supervising device 40 and constituting a part of this embodiment.” P[0101], to:
the claimed receive a selection by an operator of a first of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], “The operator of the loader 30 operates manually the input device 33 to instruct an initial position P13 of the switch-back point 13, and initializes the position P13 of the switch-back point 13.” (P[0102] and Figure 4), and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107];
the claimed first elementary behavior comprises a sensing behavior that causes the controller to determine a status of the loading of the autonomous truck based on signals from the sensors, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20.” P[0069], the prescribed signal would be initiated by the indication from a sensor;
the claimed receive a selection by the operator of a second stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior, and “When an instruction to set the initial position P12 of the loading point 12 is made by the loader 30 (step 201), the initial position P12 of the loading point 12 is determined.” (P[0106] and Figure 4);
the claimed the second elementary behavior comprises a logic behavior that causes the controller to maintain a state of the autonomous truck until the controller determines that the loading is complete, “After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069], the claimed logic behavior is the unmanned vehicle 20 waiting to travel to the exit only when the completion signal is received from the loader 30;
the claimed receive a selection by the operator of a third one of the stored elementary behaviors from the database via a user interface, “The input device 43 is comprised of a keyboard and a pointing device such as a touch panel, a pen tablet and a mouse. Incidentally, the display device 45 and the input device 43 may have an integral structure or individual structures. The display device 45 may have a various information input function of the input device 43.” (P[0079] and Figure 5), “the unmanned vehicle 20 is guided to travel along the driving path 10 received from the supervising device 40” P[0069], “The communication device 31 of the loader 30 receives the terrain information transmitted from the supervising device 40.” P[0100], and “The processing device 42 of the supervising device 40 receives these information via the communication device 21. The processing device 42 generates the driving path 10 leading to the loading point 12 via the switch-back point 13 on the basis of these information, namely the information on the initial position P13 of the switch-back point 13, the information on the initial position P12 of the loading point 12, and the information on the loading point direction V12, and furthermore, the terrain information, and the information on the current position of the unmanned vehicle 20. The driving path 10 is generated as a path leading from the entry point 11 to the loading point 12 via the switch-back point 13 on which the unmanned vehicle 20 travels without departing from the area of the loading site 1 and without interfering with any obstacles such as the loader 30. The processing device 42 configures the driving path generating means. The generated driving path 10 is stored in the memory device 44 (step 203).” P[0107];
the claimed receive a selection by the operator of a fourth stored elementary behaviors from the database, “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1.” (P[0066] and Figure 2), the path from entry point 11 to switch-back point 13 equates to the claimed first stored behavior, and the path from switch-back point 13 to loading point 12 equates to the claimed second stored behavior;
the claimed assemble together the first thru fourth selected elementary behaviors to form an operation script for loading the autonomous truck by the loaders, “The driving path 10 is a path along which the unmanned vehicle 20 travels and which extends from the entry point 11 to the loading point 12 by way of the switch-back 13 located in the vicinity of the loading point 12. In the driving path 10, a driving path from the switch-back point 13 to the loading point 12 is called "final approach 10a", and a driving path from the entry point 11 to the switch-back point 13 is called "first half 10b of the driving path".” (P[0067] and Figure 4), and “As a result, the unmanned vehicle 20 enters the loading site 1 from the entry point 11, travels toward the switch-back point 13, performs a switch-back at the switch-back point 13, and stops at a point which is the loading point 12. The operator of the loader 30 performs such as operating a lever in the cab to operate a working machine 30a, and earth and sand (cargo) are loaded by the working machine (bucket) 30a of the loader 30 onto the load-carrying platform of the unmanned vehicle 20. After the unmanned vehicle 20 finishes the loading operation at the loading point 12, the operator of the loader 30 performs a prescribed operation to send a prescribed signal (indicating the completion of loading, the readiness to start, and the like) to the unmanned vehicle 20. After the unmanned vehicle 20 has received the prescribed signal from the loader 30, the unmanned vehicle 20 travels to an exit point 15 of the loading site 1.” P[0069]; and
the claimed control the autonomous truck to perform an operation script for loading via the drive by wire, “The travelling direction of the unmanned vehicle 20 changes from forward travel direction to reverse travel direction before and after the switch-back point 13. The unmanned vehicle 20 performs reverse travel toward the loading point 12 and enters there.” P[0071], “The loading site 1, which is one of the areas, is a place where an operation of loading earth and sand onto an unmanned vehicle 20 is performed. In the loading site 1, an excavation operation and an operation of loading earth and sand onto the unmanned vehicle 20 by a loader 30 such as a wheel loader, a backhoe, a shovel and an excavator are performed.” P[0065], and “The unmanned vehicle 20 is guided to travel along a driving path 10 from an entry point 11 to a loading point 12 where a manned loader 30 exists in the loading site 1. The driving path 10 is comprised of a variety of information for driving the unmanned vehicle 20. The driving path 10 has, as main information, route coordinate data showing a position of the unmanned vehicle 20 traveling along the path. The route coordinate data is a set of sequences of points. And, the driving path 10 also includes stop position coordinate data showing a stop position of the unmanned vehicle 20 at a particular position on a path correlated with the route coordinate data and speed limit value data on a path correlated with the route coordinate data. The unmanned vehicle 20 reads successively the route coordinate data, the stop position coordinate data, and speed limit value data from a memory device 34 while driving to perform engine outputting, braking and steering according to respective data, and performs driving, stopping and swiveling. The loading point 12 becomes a target point where the unmanned vehicle 20 performs a loading operation.” P[0066].
Osagawa et al do not explicitly teach the claimed unmanned vehicle is an autonomous truck, but also do not recite that it is a remotely controlled vehicle either.  The system of Osagawa et al would be operational with either an autonomous vehicle or a remotely controlled vehicle.  Kean et al teach, control the vehicle may be fully automatic P[0051], and the vehicle may be a dump truck 110-1 (P[0016] and Figure 1).  An autonomous vehicle is common and well known in the art.  Additionally, Osagawa et al do not explicitly teach the prescribed signal comes from a sensor (claimed sensing behavior), but a person of ordinary skill in the art would assume that indication of a complete loading would come from a sensor.  Kean et al teach, “Automatic load information may be detected by a variety of different sensors. As examples, a visual sensor may be able to detect hold quality, load distribution, load type, size, etc. A hydraulic pressure sensor may be able to detect a mass of a carried load.” P[0046], the detected hold quality, load distribution, load type, and size would be applied to Osagawa et al to indicated the completion of loading. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al with the automatic dump truck and the load sensors of Kean et al in order to decrease the risks of collision (Kean et al P[0014]).

Regarding claim 21 Osagawa et al teach the claimed system of claim 20 (see above), wherein:
the claimed third elementary behavior is a predetermined maneuver that defines a trajectory for the autonomous truck to follow to a loading location of the loaders, “the operator of the loader 30 can finely adjust the position of the instructed switch-back point 13 with reference to a trajectory (driving path along which the unmanned vehicle 20 is planned to travel, FIG. 8A) of the final approach 10a shown on the display portion 38B” (P[0138] and Figure 8B), the switch-back point 13 leads to the loading location 12 (Figure 8B); and
the claimed fourth selected elementary behavior comprises another predetermined maneuver that defines another trajectory for the autonomous truck to follow away from the loading location, the unmanned vehicle 20 travels to an exit point 15 P[0069], the path from the loading point 12 to the exit point 15 in Figure 8B equates to the claimed another trajectory to follow away from the loading location.
Regarding claim 22 Osagawa et al teach the claimed at least one sensor is mounted on the loader or disposed in the environment surrounding the autonomous truck or loaders, “The position measuring device 35 of the loader 30 uses a global positioning system represented by GPS (global positioning system) to measure position Q of its own loader 30. Signals from a GPS satellite are received by the GPS sensor to measure its own position. The processing device 32 is comprised of a numerical data processor such as CPU and memories such as ROM and RAM. When the loader 30 is, for example, a shovel, the processing device 32 measures a position P12 of the loading point 12 on the basis of the measured position Q of the loader 30 of its own, a swivel angle θ of the working machine 30a, data on the dimensions of respective portions of the vehicle body and the working machine 30a, and the like. The data on the dimensions of the respective portions of the working machine 30a has been stored previously in the memory device 34. When the loader 30 is, for example, a shovel, the swivel angle θ is determined by measuring a relative positional relationship between the lower traveling body and the upper rotating body by a swivel angle sensor such as a potentiometer or a resolver.” P[0083].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osagawa et al Patent Application Publication Number 2013/0325208 A1 and Kean et al Patent Application Publication Number 2019/0302794 A1 as applied to claim 1 above, and further in view of Hukkeri et al Patent Application Publication Number 2013/0173109 A1.
Regarding claim 17 Osagawa et al do not teach the claimed after assembling the first and second selected elementary behaviors and before controlling the autonomous truck, the claimed controller simulates performance of the operation script by the autonomous truck, and the claimed display the simulated performance to the operator.  A simulated performance is interpreted as a model of the performance, and modeling is merely a method of testing before putting into practice.  Hukkeri et al teach the claimed controller simulates performance of the operation script by the autonomous truck, “An initial calibration of the vehicle model may be performed by autonomously controlling a machine, based on the vehicle model, to perform an operation at a worksite. During performance of the operation, at least one condition may be determined for which the vehicle model may be calibrated. Machine performance of the operation may be determined during the at least one condition. The vehicle model may be adjusted based on the determined machine performance. The vehicle model may be recalibrated subsequent to the initial calibration. At least one recalibration condition may be determined for which recalibration of the vehicle model may occur.” P[0009], vehicle model calibration process may be performed by the controller 20 P[0030], and “Machine 10 may also store multiple vehicle models in the memory corresponding to different machine kinematics and/or dynamics, and the multiple vehicle models may be calibrated during operation. For example, machine 10 may store different vehicle models for articulated steering, Ackermann steering, front and/or rear wheel steering, and/or skid steering dynamics. During operation on the autonomous worksite, the appropriate vehicle model may be selected based on which calibrated vehicle model most closely predicts vehicle operation, and the selected vehicle model may be used to control machine 10.” P[0051].  Hukkeri et al further teach the claimed display the simulated performance to the operator, “The worksite management system may include means for monitoring, recording, conditioning, storing, indexing, processing, and/or communicating information received from sensors 18, sensors 22, and/or controller 20.” P[0023], the means for monitoring equate to the claimed display.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driving system of an unmanned vehicle of Osagawa et al and the weight sensing of the load for an automatic vehicle of Kean et al with the operation modeling of Hukkeri et al in order to minimize the environmental impact on the worksite, to enhance the productivity of the machines, and to reduce the human resources required for controlling the operation of the worksite (Hukkeri et al P[0002]).
Allowable Subject Matter
Claim 7 has been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating claim 7 as allowable subject matter over the prior art of record is based on the claim amendments to move the previously indicted allowable subject matter into claim 7.  The reasons are also the same as recited in the previous office action (2/18/2022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662